DETAILED ACTION
1.	The amendment filed on 2/17/2021 has been entered.

Claims 3, 10 and 12 have been amended.

Claim 11 has been cancelled.

Claims 1, 3-10 and 12 are pending.


Allowable Subject Matter
2.    Claims 1, 3-10 and 12 are allowed.
3.    The following is an examiner’s statement of reasons for allowance: See Previous Office action mailed on 11/17/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-Pub 2013/0020719 (Jung et al.) teaches a microelectronic device including a plurality of electrically-insulating portions extending in a substrate from a first surface to a second surface of the substrate.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/AHMED N SEFER/Primary Examiner, Art Unit 2893